ZEHMER, Judge.
William David Carroll appeals his conviction of second degree murder, contending the trial court reversibly erred in responding to a question from the jury after commencement of deliberations without first consulting Carroll’s counsel. The parties have stipulated that during jury deliberations a juror asked the bailiff for instructions regarding the maximum sentences imposable on the basic and lesser charges. The bailiff conveyed this request to the trial judge, who, after conferring with the assistant state attorney, declined to give such instruction. The bailiff then communicated such denial to the jury. Neither defense counsel nor defendant was told of the request or the denial. Applying the rationale of the supreme court’s decision in Bradley v. State, 513 So.2d 112 (Fla.1987), we hold that the trial court, in effect, gave the jury an instruction without complying with rule 3.410, Florida Rules of Criminal Procedure. The judgment is, therefore, reversed and the cause is remanded for new trial.
SHIVERS and THOMPSON, JJ., concur.